DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 9/30/2022, which has been entered and made of record.  No claims are amended, cancelled or added. Claims 1-8, 11-22 are pending in the application. 

Response to Arguments
Applicant argues –
Accordingly, claim 1 expressly recites three different processes to produce different sets of elements used to produce a final mesh for a surface. In particular, claim 1 specifically recites a loop-paving process, a Cartesian meshing process, and a subdivision meshing process to produce sets of elements to produce a final mesh for a surface. Brennan fails to disclose the identical invention as claim 1 as Brennan fails to teach performing these three specific processes to produce element sets to produce a final mesh for a surface.
 	It is clear that Brennan fails to expressly disclose any of the three recited processes of claim 1, as Brennan is wholly silent as to the terms "loop-paving", "Cartesian meshing", and "subdivision meshing" processes. Indeed, Brennan as a whole fails to teach or describe any specific meshing process whatsoever, instead focus on identify surface shapes and features of an object and mesh detected features according to preset rules.
(See, e.g., Brennan 6:13-67). Thus, the emphasis of Brennan is on detecting certain shapes (e.g., fillets, holes, chamfers, annular regions) and features of such shapes and applying preset meshing rules to detected shape features without actually specifying or requiring actual meshing techniques. As such, Brennan necessarily fails to teach the specifically recited loop-paving process, a Cartesian meshing process, and a subdivision meshing process features of claim 1. Nor are such processes inherent in meshing of surfaces.
	In alleging Brennan anticipates claim 1, the Office Action cites to various mesh images in Brenna, particularly Figures 7A-D and 9-11B. (Office Action, pp. 2-4). As explained above, none of the accompanying description in Brennan for these Figures (and indeed Brennan as a whole) describes using a loop-paving process, a Cartesian meshing process, or a subdivision meshing process for generation any of the meshes shown in Figures 7A-D and 9-11B. This alone means Brennan fails to anticipate claim 1. Moreover, Brennan generally describes these Figures as meshes for holes, fillet features, rolling fillet features, and chamfer features and each Figure is a different embodiment in Brennan. For yet another reason, Brennan thus fails to teach the identical invention as claim 1, because the separate, distinct embodiments cited by the Office Action would result in distinct meshing for the features of the embodiment shapes, and would not result in a combination of shape elements produced from a loop- paving process, a Cartesian meshing process, and a subdivision meshing process. As such, Brennan fails to anticipate claim 1 because the identical invention is not taught by Brennan.
 	For at least the reasons above, claim 1 is patentable. Although different in scope, independent claims 11 and 17 recite consistent features as claim 1 and are also patentable over Brennan for consistent reasons as those presented above for claim 1. Dependent claims 2-9, 12-16, and 17-22 are patentable based at least on the patentability of independent claims 1, 11, and 17 from which the dependent claims respectively depend. As such, Applicant submits claims 1-8 and 11-22 are patentable and respectfully requests withdrawal of the § 102 and § 103 rejections in the present Application.
 	Examiner’s Response –
 	Examiner disagrees with the arguments made by the applicant and conclusions drawn therefrom. First and foremost –the Examiner respectfully points out that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation (BRI) will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified [ In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989). (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”); < In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969)].
Secondly, MPEP suggests in chapter § 2111 (Claim Interpretation; Broadest Reasonable Interpretation), that:
1. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (See MPEP).
2. The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the USPTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.").
[See MPEP § 2111]
 	3. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description); But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification."). When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served.
 
4. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim [ Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).].
 	5. "[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) ("In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.")
 	Under the light of excerpts provided above, Examiner contends that, terms loop-paving process, a Cartesian meshing process, and a subdivision meshing process, are interpreted properly under the provisions of Broadest Reasonable Interpretation (BRI), i.e., reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, rather than ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.
 	Claim 1 as recited merely recites three different meshing processes on three different sets of elements, and finally combining the sets for the surface of a part to be manufactured. The claim does not describe the details of each processes within claim scope, and thus under plain meaning that is imparted by the claim recitation, an Examiner is just needed to show that three different portions of a surface of a part to be manufactured is meshed used three different process. And Examiner contends that such Burden is successfully and sufficiently covered by the Examiner in the previous Office Action of 3/31/2022. Examiner tries to provide further clarifications in the following few points.
 A. In Col. 10, lines 29-34, Brennan discloses, “The mesh includes radial elements 112 that are generally normal to the edge of the hole 110 and circumferential elements 114 that are generally parallel to the edge of the hole and form a series of concentric rings around the hole. A triangular mesh may also include diagonal elements 116”” – indicating that different meshes have different characteristics (e.g. radial elements, which normal to the edge of the hole, circumferential elements that are generally parallel to the edge of the hole, and triangular mesh …etc.) and thus produced using at least different processes using different rule sets.
 	Brennan discloses in Col. 7, lines 16-28 –
The feature mesh control system 46 may have different rule sets for different feature sets or groups of features in a single category depending on the properties of the feature. For example, a first rule set may be determined for a first group of features (e.g., fillets with a radius less than 2 mm), a second rule set may be determined for a second group of features (e.g., fillets with a radius between 2 mm and 10 mm), and a third rule set may be determined for a third group of features (e.g., fillets with a radius greater than 10 mm). The rule sets can be inherited. For example, the second rule set may reference all rules in the first rule set. A rule set may inherit some rules from another rule set, but override one or more different parameters.
 	and in Col. 6, lines 13-20 –
The feature recognition system 42 may define similar CAD features detected in the model as a feature set. For example, a set of fillets with radius in a predetermined range (e.g., between 5 and 10 mm) may be grouped together and defined as a fillet set. Grouping of the features into feature sets may be utilized to more efficiently determine the parameters of the mesh applied to the features and generate the mesh for the model, as described in more detail below.
 And in Col. 8, lines 49-55 –
Several features can be grouped into a composite feature. In other embodiments, a composite feature may comprise more than one feature. For example, a sequence of consecutive 4-sided fillets and corner-fillets can be grouped into a composite feature called rolling fillet. In other embodiments, several closed rolling fillets can be group into a composite feature called "bead".
Thus, considering above disclosures, it is clear that the mesh control system can combine different rule sets having different features (e.g. features shown in meshes 112-116) in a single category. It is also clear that although different meshing patterns are disclosed in different embodiments of the disclosure, they can be combined according to the locations, meshing rules, holes present and shapes of the CAD model in consideration.
 B. Examiner meets the “Loop Paving Process” as
in step 64 of fig. 2, geometry features are identified in CAD model, e.g. hole feature on a surface of the model, as shown in fig. 7a-d. The meshing around the hole feature is implemented using different kind of meshing, e.g. 112, 114, and/or 116. Meshing scheme around the hole feature 110 is understood performed by a loop-paving process for a first portion of the surface to produce a first set of elements. Figs. 7a-d, Col. 8, lines 22-59
See Office Action of 3/31/2022, page 3. Now according to the specification of Applicant, “Loop” is defined as the holes or openings 202 and 204, and ‘a row of quad elements created on an input loop’ is defined as a loop-paver (see Applicant’s spec from PGPUB US 20210327139 A1, ¶0047-0048). Therefore, Examiner’s interpretation that ‘Meshing scheme around the hole feature 110 is understood performed by a loop-paving process’ is a reasonable way to meet with claimed limitation using BRI, Plain Meaning and interpreting claim limitation in light of the Specification.
C. Examiner meets “Cartesian Meshing Process” as –
cartesian meshing is understood performed for a second portion of the surface, e.g. portion that extends just beyond the meshing produced by first set of elements 112-116. E.g. quad meshing right outside of the loop-paved mesh elements 112-116 is reasonably understood as second set of elements to mesh the second portion of the surface. Specifically see figs. 7A, and 7C.
Cartesian meshing process is understood performed for a second portion of the surface having filet feature 120, as shown in fig. 9 to produce a second set of elements 122, and 124. See fig. 9, Col. 11, lines 15-27
 	Thus, the meshing seen in most of the portions of the parts as shown in figs. 7A-C, except to the vicinity of the loops/holes 110, is understood as cartesian meshing. E.g. as seen in fig. 7A or 7C, the outer grid like quadrilateral meshing is understood as cartesian meshing. Likewise, the outer triangular meshing could also be reasonably understood as cartesian meshing. Now in the specification, Applicant defines cartesian meshing as being generated using quad meshing (see ¶0042, ¶0043), is also found with Brennan reference (The mesh for the fillet 120 may be triangular or quadrilateral for 2-D surface meshing – 11:16-17). Therefore, the mapping is understood meeting the requirement of BRI, plain meaning and interpreting claim limitation in light of the specification as required by MPEP § 2111.
D. Examiner meets the “Subdivision Meshing Process” as –
subdivision meshing process is understood performed for a third portion of the surface having e.g. rolling fillet feature 126 and/or chamfer feature 130, as shown in figs. 10-11, to produce a third set of elements, e.g. 128, 134-136. See figs. 10-11, Col. 11, lines 28-65
I.e., rolling fillet feature 126 and/or chamfer feature 130, as shown in figs. 10-11, and the rolling fillet 126 includes a series of fillets 120 joined together by transitional corner fillets 128 (11:29-32). Applicant describes Subdivision Meshing as the meshing provided in Zone 3 1002 (see fig. 10), which is the meshing provided in boundary or peripheral region of the part (see ¶0066-0067). Please note that the transitional corner filets 128 shown in fig. 10 of Brennan is also located in the peripheral or boundary of the part. Therefore, the mapping is understood meeting the requirement of BRI, plain meaning and interpreting claim limitation in light of the specification as required by MPEP § 2111.
 	Therefore, based on the arguments provided above, Examiner contends that the rejection of 3/31/2022 is proper, which is repeated in the Office Action as well. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 11, 14, 16, 17, 20, 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipate by Brennan et al. (US 8,970,590; hereinafter Brennan).

Regarding claim 1, Brennan discloses a method (title, abstract, fig. 2, claim 1 and dependents) comprising:
receiving model data of a surface of a part to be manufactured (step 62, fig. 2, col. 8, lines 23-29);
performing a loop-paving process for a first portion of the surface to produce a first set of elements (in step 64 of fig. 2, geometry features are identified in CAD model, e.g. hole feature on a surface of the model, as shown in fig. 7a-d. The meshing around the hole feature is implemented using different kind of meshing, e.g. 112, 114, and/or 116. Meshing scheme around the hole feature 110 is understood performed by a loop-paving process for a first portion of the surface to produce a first set of elements. Figs. 7a-d, Col. 8, lines 22-59);
performing a Cartesian meshing process for a second portion of the surface to produce a second set of elements (cartesian meshing is understood performed for a second portion of the surface, e.g. portion that extends just beyond the meshing produced by first set of elements 112-116. E.g. quad meshing right outside of the loop-paved mesh elements 112-116 is reasonably understood as second set of elements to mesh the second portion of the surface. Specifically see figs. 7A, and 7C.
Cartesian meshing process is understood performed for a second portion of the surface having filet feature 120, as shown in fig. 9 to produce a second set of elements 122, and 124. See fig. 9, Col. 11, lines 15-27);
performing a subdivision meshing process for a third portion of the surface to produce a third set of elements (subdivision meshing process is understood performed for a third portion of the surface having e.g. rolling fillet feature 126 and/or chamfer feature 130, as shown in figs. 10-11, to produce a third set of elements, e.g. 128, 134-136. See figs. 10-11, Col. 11, lines 28-65); and
combining the first set of elements, the second set of elements, and the third set of elements to produce a final mesh for the surface of the part to be manufactured (after all mesh are generated for all surfaces, they are interconnected to generate overall mesh for the mode, abstract, claim 13).
Regarding claim 2, Brennan discloses the method of claim 1, further comprising manufacturing the part according to the final mesh (Col. 3, line 40).
Regarding claim 5, Brennan discloses the method of claim 1, further comprising defining zone nodeloops for the surface according to the first set of elements and the second set of elements (first and second set of elements 112-114, 120, 132-136 is understood defining zone nodeloops for the surface, having various features, figs. 7-11, abstract), and joining the zone nodeloops to produce a single connected zone nodeloop (The method includes generating a mesh for each surface shape; and interconnecting the generated mesh to form a mesh for the model – abstarct).
Regarding claim 7, Brennan discloses the method of claim 1, further comprising performing a smoothing process on a combination of the second set of elements and the third set of elements (The feature mesh control system 46 establishes rules for meshing the chamfer 130 including attributes such as the length/number of elements longitudinal elements 132, the number of transverse elements 134, and the aspect ration between the elements 132 and 134. As shown in FIG. 11B, the rules for the chamfer mesh may be extended to surfaces 138 adjacent to the chamfers 130 – Col. 11, lines 45-65).
Regarding claim 11, Brennan discloses a system (abstract) comprising:
a processor (col 3, lines 61-62); and
a non-transitory computer-readable medium storing instructions, that when executed by a processor, causes a data processing system to perform a set of tasks (col 13, lines11-17).
Regarding rest of the system claim 11, although wording is different, the material is considered substantially similar to that of method claim 1 discussed above.
Regarding system claims 14 and 16, although wording is different, the material is considered substantially similar to that of method claims 5, 7 respectively as discussed above.
Regarding claim 17, Brennan discloses a non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause a computing system to perform a set of tasks (abstract, col 3, lines 61-62, col 13, lines11-17).
Regarding rest of the non-transitory computer-readable medium claim 17, although wording is different, the material is considered substantially similar to that of method claim 1 discussed above.
Regarding non-transitory computer-readable medium claims 20, 22, although wording is different, the material is considered substantially similar to that of method claims 5, 7 respectively as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
Claims 3, 4, 6, 12, 13, 15, 18, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bernnan in view of Chen et al. (US 9,824,493, hereinafter Chen).
Regarding claim 3, Brennan discloses the method of claim 1, except, further comprising defining boundary nodeloops for the surface according to the first set of elements, joining the boundary nodeloops to produce a first single nodeloop, and constructing a bounding box according to the first single nodeloop.
However, Chen discloses, systems and methods are provided for quadrilateral mesh generation (abstract), where, as shown in fig. 1(A), local quadrilateral meshing uses a paving approach or a Q-Morph approach. For example, according to the paving approach, a row of quadrilateral elements is generated along an existing boundary, and another row of quadrilateral elements is generated inside of the boundary. The Q-Morph approach starts with a background mesh obtained by triangulation of a surface. An initial front is defined from one or more edges in the background mesh. An edge in the background mesh adjacent to only one triangle becomes part of the initial front. Each edge on the front is initially sorted according to a state of the edge which defines how the edge is to be used in forming a quadrilateral element. Angles between adjacent front edges determine the state of an individual front. For example, a minimum deviation energy is used for determining two new front edges (Col. 1, lines 38-60, fig. 1a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the local meshing technique disclosed by Chen to define the periphery of the hole feature and edge of the surface using applicable meshes (e.g. meshes 112-116 for hole feature, and/or meshes 128, 132-136 for edge features), thus defining boundary of the overall model surface and the holes, to obtain, method further comprising defining boundary nodeloops for the surface according to the first set of elements, joining the boundary nodeloops to produce a first single nodeloop, and constructing a bounding box according to the first single nodeloop [e.g. fig. 1A left most image shows boundary nodeloops for the surface according to the first set of elements e.g. 112-116 and/or 128, 132-136 of Brennan. Boundary nodeloops is understood producing a first single nodeloop, and constructing a bounding box according to the first single nodeloop], because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would improve the final mesh generation approach by clearly defining the edge areas of the model first, and thereafter filling the segmented and defied portions with appropriate meshes as applicable.
Regarding claim 4, Brennan discloses the method of claim 1, except, wherein the Cartesian meshing process is performed according to a bounding box that is constructed based on the first set of elements.
However, Chen discloses, systems and methods are provided for quadrilateral mesh generation (abstract), where, as shown in fig. 1(A), local quadrilateral meshing uses a paving approach or a Q-Morph approach. For example, according to the paving approach, a row of quadrilateral elements is generated along an existing boundary, and another row of quadrilateral elements is generated inside of the boundary. The Q-Morph approach starts with a background mesh obtained by triangulation of a surface. An initial front is defined from one or more edges in the background mesh. An edge in the background mesh adjacent to only one triangle becomes part of the initial front. Each edge on the front is initially sorted according to a state of the edge which defines how the edge is to be used in forming a quadrilateral element. Angles between adjacent front edges determine the state of an individual front. For example, a minimum deviation energy is used for determining two new front edges (Col. 1, lines 38-60, fig. 1a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the local meshing technique disclosed by Chen to define the periphery of the hole feature and edge of the surface using applicable meshes (e.g. meshes 112-116 for hole feature, and/or meshes 128, 132-136 for edge features), thus defining boundary of the overall model surface and the holes, to obtain, wherein the Cartesian meshing process is performed according to a bounding box that is constructed based on the first set of elements [here, bounding box is created with the hole and edge featured meshes as shown in fig. 1A, left image], because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would improve the final mesh generation approach by clearly defining the edge areas of the model first, and thereafter filling the segmented and defied portions with appropriate meshes as applicable.
Regarding claim 6, Brennan discloses the method of claim 1, except, wherein the subdivision meshing process is performed according to a single zone nodeloop that is based on the first set of elements and the second set of elements.
However, Chen discloses, systems and methods are provided for quadrilateral mesh generation (abstract), where, as shown in fig. 1(A), local quadrilateral meshing uses a paving approach or a Q-Morph approach. For example, according to the paving approach, a row of quadrilateral elements is generated along an existing boundary, and another row of quadrilateral elements is generated inside of the boundary. The Q-Morph approach starts with a background mesh obtained by triangulation of a surface. An initial front is defined from one or more edges in the background mesh. An edge in the background mesh adjacent to only one triangle becomes part of the initial front. Each edge on the front is initially sorted according to a state of the edge which defines how the edge is to be used in forming a quadrilateral element. Angles between adjacent front edges determine the state of an individual front. For example, a minimum deviation energy is used for determining two new front edges (Col. 1, lines 38-60, fig. 1a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the local meshing technique disclosed by Chen to define the periphery of the hole feature and edge of the surface using applicable meshes (e.g. meshes 112-116 for hole feature, and/or meshes 128, 132-136 for edge features), thus defining boundary of the overall model surface and the holes, to obtain, wherein the subdivision meshing process is performed according to a single zone nodeloop that is based on the first set of elements and the second set of elements [e.g. subdivision meshing process is performed understood according to a single zone nodeloop (see e.g. fig 1A left image) produced based on the first set of elements and the second set of elements], because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would improve the final mesh generation approach by clearly defining the edge areas of the model first, and thereafter filling the segmented and defied portions with appropriate meshes as applicable.
Regarding system claims 12, 13 and 15, although wording is different, the material is considered substantially similar to that of method claims 3, 4 and 6 respectively as discussed above.
Regarding non-transitory computer-readable medium claims 18, 19 and 21, although wording is different, the material is considered substantially similar to that of method claims 3, 4 and 6 respectively as discussed above.
 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bernnan in view of Liang et al. (US 2013/0297267, hereinafter Liang).
 	Regarding claim 8, Brennan discloses the method of claim 1, except, further comprising translating a bounding box of the surface to a different 2D or 3D coordinate domain.
However Liang discloses a system for data representation of a model using CAD, where 2-dimensional or 3-dimensional model of the system is often suitable for this purpose (¶0019). Liang further discloses, “Although other coordinate systems may require the solution of more complex and cumbersome equations than required by the use of Cartesian systems, manipulation and translation of coordinates within and between coordinate systems may be used” (¶0041). In ¶0049, Linag discloses again, “As previously discussed, it is to be appreciated that embodiments of the invention are not limited to analysis utilizing Cartesian grid systems, but may utilize other coordinate systems, including the analysis of fluid dynamic systems utilizing other coordinate systems, as well as translation of data between coordinate systems.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Brennan to incorporate the teaching of Liang of using convenient 2D and/or co-ordinate system in and possibly transforming between co-ordinate systems for ease of computation and understanding, to obtain, method further comprising translating a bounding box [since not defined, bounding box can reasonably be understood as any bounding structure in Brennan, e.g. hole/lop 110 in figs. 7a-d] of the surface to a different 2D or 3D coordinate domain, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would allow using coordinate system that yields faster results which is easier to understand and visualize.
 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619